Name: Commission Regulation (EEC) No 1984/90 of 11 July 1990 amending for the ninth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar
 Date Published: nan

 No L 179/2112. 7. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1984/90 of 11 July 1990 amending for the ninth time Regulation (EEC) No 646/86 fixing the export refunds on wine HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 325/90 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 677/89 (4), fixes the export refunds on wine ; Whereas the present circumstances in the German Democratic Republic and their effects on the market situ ­ ation make it advisable not to fix any refund on products exported to that destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , In the Annex to Regulation (EEC) No 646/86, '  the German Democratic Republic,' is hereby inserted between ' Morocco,' and ' Switzerland,' in the list in footnote ( 1 ) under 03 . Article 2 This Regulation shall enter into force on 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 1 July 1 990 . For the Commission Ray MAC SHARRY Member of the Commission (l) OJ No L 84, 27. 3 . 1987, p. 1 . O OJ No L 132, 23 . 5. 1990, p. 19. (3) OJ No L 60, 1 . 3 . 1986, p. 46. (4) OJ No L 73, 17. 3 . 1989 , p. 20.